Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first Office Action in response to application filed on 12/16/2020 for application 17/252,853. Instant application is a national stage application from parent application 62/686,431, filed on 06/18/2018. Claims 1-20 are currently pending. Claims 1-18 and 20 were amended via preliminary amendment filed on 12/16/2020. All claims are examined below.

Claim Objections
Claim 3 objected to because of the following informalities:  preliminary amendments to claim 3 cancelled all language indicating parent claim. For the purpose of examination, claim 3 is being read as dependent on claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurian et al. (US Pub. 2019/0057010).
Regarding claim 1, Kurian teaches 
	A machine implemented method of data processing in a data stream pipeline, is formed from multiple sources of input data, the method comprising: receiving input data from multiple sources, the data having differing format and data rates;  (Fig. 1 A; Par. [0031-3] multiple devices (i.e. machines) using different networks and different hardware (e.g. different format and data rates) transmit data over network from one machine to another)
	 pre-processing the transformed data to create one or more output data streams, each in a respective canonical format; (Fig. 1 A #110; Par. [0027] dynamic data transmission control computing platform (#110) analyzes (i.e. pre-processes) data sent (i.e. output) between systems for potential data structure modification (i.e. in canonical form))
	outputting the formatted output data stream to any data driven application and analytic platform;  (Fig. 1 A #110; Par. [0027] dynamic data transmission control computing platform (#110) analyzes data sent (i.e. output) between systems (e.g. data driven application and analytic platform) after structural modification)
	and gathering behavioral data relating to at least one of: received input data, the receiving of the input data, the transformations applied to the input data, pre-processing of the transformed data, the output data streams, and the consumption of the output data streams; (Fig. 1B #112c; Par. [0041] machine learning engine uses machine learning datasets (#112c) which include data about previous including data types and sizes (i.e. received input data), transaction amounts (i.e. receiving of the input data) and historical successful modification improvements (i.e. consumption of output of data streams) among other parameters )
	and using the gathered behavioral data to generate a signal. (Fig. 2B #110-30, #209, #211; Par. [0056-8] a modification (i.e. signal) is transmitted (#209, #211) by the dynamic data transmission control computing platform (#110) to computer systems 1 and 2 (#120, #130))
	Regarding claim 2, Kurian teaches claim 1 as shown above, and further teaches
	The machine-implemented method according to claim 1, further comprising: pre-processing the gathered behavioral data to create one or more hierarchical output data streams, each in a respective canonical formats and outputting the formatted hierarchical output data stream to any data driven application and analytic platform; (Fig. 2B #110-30, #209, #211; Par. [0045, 56-8] a sequence of modification in response to stream data is transmitted (#209, #211) by the dynamic data transmission control computing platform (#110) to computer systems 1 and 2 (#120, #130), in which the first attempt affects the second (i.e. hierarchical))
	where said outputting the formatted hierarchical output data stream gathers hierarchical behavioral data relating to the gathered behavioral data. (Fig. 1B; #112c; Par. [0045] machine learning dataset (#112c) may be updated or validated (i.e. hierarchical behavior data relating to gathered behavioral data))
	Regarding claim 3, Kurian teaches claim 2 as shown above, and further teaches
	The machine-implemented method according to claim [2], further comprising repeating pre-processing of hierarchical behavioral data. (Fig. 1B; #112c; Par. [0045] machine learning dataset (#112c) may be updated or validated each time (i.e. repeating) a modification is successful or unsuccessful)
	Regarding claim 4, Kurian teaches claim 1 as shown above, and further teaches
	The machine-implemented method according to claim 1, further comprising extracting metadata from the behavioral data related to said at least one of the received input data, the receiving of the input data, the transformations applied to the input data, pre-processing of the transformed data, the output data streams, and the consumption of the output data streams. (Fig. 1B #112c; Par. [0041] machine learning engine uses machine learning datasets (#112c) which include data about historical successful modification improvements (i.e. behavioral data related to consumption of output of data streams) among other parameters )
	Regarding claim 5, Kurian teaches claim 1 as shown above, and further teaches
	The machine-implemented method according to claim 1, wherein said data stream pipeline is formed in a data digest system configuration block comprising data structures and processing directives for at least one of an ingest stage, a store stage, an integrate stage, a prepare stage, a discover stage and a share stage of said data digest system. (Fig. 3; Par. [0068-73] steps of example method of dynamic data transmission include receiving data (i.e. ingesting) and modification transmission (i.e. share stage))
	Regarding claim 6, Kurian teaches claim 1 as shown above, and further teaches
	 The machine-implemented method according to, claim 1, wherein generating the signal includes determining data usage analytic (Par. [0042] one of the factors in the machine learning dataset is historical occurrences of file transfer issues based on network conditions (i.e. usage))
	Regarding claim 7, Kurian teaches claim 4 as shown above, and further teaches
	The machine-implemented method according to claim 4,  further comprising converting the metadata into sets of technical parameters and constraints and configuring the data stream pipeline ready for runtime treatment of data streams received from the multiple sources of input data. (Fig. 2B #208-211; Par. [0056-62] dynamic data transmission control computing platform identifies a modification (i.e. converts metadata into sets of technical parameters and constraints) that it transmits to computer systems 1 and 2 in order to modify the data coming from them (i.e. data stream pipeline))
	Regarding claim 8, Kurian teaches claim 4 as shown above, and further teaches
	The machine-implemented method according to claim 4, wherein the metadata forms the basis for any algorithm that has a canonical relationship with the output data streams. (Fig. 1B #112c; Par. [0041] machine learning engine uses machine learning datasets (#112c) which include data about historical successful modification improvements (i.e. behavioral data related to consumption of output of data streams) among other parameters in determining stream modifications (i.e. canonical relationship with output streams))
	Regarding claim 9, Kurian teaches claim 1 as shown above, and further teaches
	The machine-implemented  claim 1, further comprising harvesting multiple sources of input data from multiple interconnected devices. (Fig. 1 A; Par. [0031-3] multiple devices using different networks and different hardware transmit data over network from one machine to another (i.e. interconnected devices))
	Regarding claim 10, Kurian teaches claim 1 as shown above, and further teaches
	The machine-implemented method according to claim 1, wherein the input data is representative of at least one of data usage, power, on-off time and memory constraints. (Par. [0041] one of the parameters contained in the machine learning datasets is file size (i.e. memory constraints) among others)
	Regarding claim 11, Kurian teaches claim 1 as shown above, and further teaches
	The machine-implemented method according to claim 1, further comprising gathering behavioral data related to past event gathered behavioral data. (Fig. 1B; #112c; Par. [0045] machine learning dataset (#112c) may be updated or validated each time a modification is successful or unsuccessful (e.g. based on past event gathered behavioral data))
	Regarding claim 12, please see rejection for claim 1.
	Regarding claim 13, please see rejection for claim 2.
	Regarding claim 14, please see rejection for claim 4.
	Regarding claim 15, please see rejection for claim 5.
	Regarding claim 16, please see rejection for claim 6.
	Regarding claim 17, please see rejection for claim 7.
	Regarding claim 18, please see rejection for claim 9.
	Regarding claim 19, please see rejection for claim 10.
	Regarding claim 20, please see rejection for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US Pub. 2014/0244833) teaches an adaptable schema for IOT devices.
Appanna et al. (US Pub. 2015/0019475) teaches a processes agnostic database system.
Roy-Faderman et al. (US Pub. 2019/0026392) teaches using metametadata for reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157             

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157